Specific measures for agricultural markets (debate)
The next item is the debate on the oral question to the Commission by Paolo De Castro, on behalf of the Committee on Agriculture and Rural Development, on specific measures for agricultural markets - B7-0208/2010).
As Mr De Castro is not present, Mr Le Foll, who is replacing Mr De Castro, has the floor.
Mr President, it therefore falls to us to close these debates this evening, and it is already late. I would like, first of all, to excuse the Chair of the Committee on Agriculture and Rural Development, Mr De Castro, who is unable to be here with us this evening for reasons that you know. Like other Members of this House, he has been unable to leave his country to come and participate in our debates in Strasbourg.
The issue with which we are concerned results from the general crisis being experienced by the entire agricultural sector. As we know today, we are experiencing a crisis and, above all, seeing a fall in prices and agricultural revenues that is affecting cereal producers, livestock producers, whether pork or beef producers, and also - and I say this on behalf of Mr De Castro - olive oil producers, and which is hitting and has hit dairy producers extremely hard.
Faced with this crisis and this price fall, it goes without saying that Parliament's Committee on Agriculture and Rural Development wishes to find out from the Commission what we can do right now and in the future to escape this crisis and, above all, what measures could be adopted in the coming months to support farmers and to ensure that the agricultural markets are less volatile.
The first question that I would like to ask the Commissioner is more specifically about the dairy crisis: what is the situation with regard to the measures adopted by Parliament and the Council concerning this dairy crisis and, in particular, to the application of the famous EUR 300 million milk fund that had been agreed? That is the first question because I think that, if we are going to take legislative decisions, then we must know how they are being applied.
As I was saying, all types of production are currently being hit by a price fall and a deep crisis in the markets. That brings us to a question and to seek answers on what we might call market regulation and the way in which we can limit this infamous price volatility.
Nobody complains when prices are rising, especially not farmers. It is European consumers who fear agricultural price rises, which limit their purchasing power and impact on their ability to buy agricultural products.
It is when prices are low and when they are falling for long periods that producers are penalised in terms of their incomes and, above all, and most seriously for European agriculture, in terms of their abilities to invest and to prepare for the future. Agriculture is a hard industry; the investments are substantial and it takes a long time to obtain a return on those investments. We need to stabilise prices.
Commissioner, the question from the Committee on Agriculture and Rural Development and its Chair, Mr De Castro, is composed of two points.
Firstly, you have announced a number of dairy-related measures to be implemented before the end of the year. This is important. Can you give us some details of these? Secondly, there are specific measures that need to be taken on all the markets, not just dairy.
Finally, the question that we wished to ask you is how the Commission plans to anticipate and prevent these price falls in the medium term. What market regulation mechanism can be used to limit sudden increases and, above all, sudden price falls? What work is the Commission currently doing and how does it view this issue?
Those are the three elements that I wished to mention: the milk fund, perspectives on the dairy crisis and, more generally, the way in which the Commission intends to deal with this issue of price volatility and price falls.
Mr President, first of all, I would like to thank Mr De Castro and Mr Le Foll, from Parliament's Committee on Agriculture and Rural Development, for having raised these problems for discussion here in this House.
It is true: I, too, must acknowledge that farmers' revenues fell spectacularly in 2009, which was nothing more than a continuation of the trend recorded in 2008. Therefore, this is a situation that we have seldom encountered on the European market. It coincides with this market increasingly opening up on the world market and follows the recent reforms of the common agricultural policy.
This crisis has affected the dairy sector in particular. Last year, we saw the sector's producers endure a difficult situation, particularly those in rural regions in which dairy production is essential not only to the agricultural sector, but also to economic activity and employment in general.
It is in this context that the European Commission took measures last year, firstly by mobilising mechanisms for intervening in the markets to halt the fall in prices. It released significant funds, more than EUR 400 million, to finance these interventions in the markets. However, as Mr Le Foll pointed out, a EUR 300 million fund was also mobilised to enable the Member States to come to the aid of the dairy sector's worst-affected producers.
This decision, then, was taken last year. It gave the Member States the opportunity to set criteria on the basis of which funds would be distributed, channelling them, above all, to those producers who needed them most.
I must also make it clear that these criteria were set by the Member States and did not require the Commission's approval. The Member States were simply obliged to inform, to notify the Commission of which criteria they had chosen.
I can announce to you that, as far as I know, all the Member States informed the Commission of their decision to apply the measures. They have therefore set the criteria on the basis of which they will distribute these funds, and the process of distributing the aid will begin. The Member States have until June to distribute these funds.
So, as I was saying, firstly, there has been a phase of intervening on the markets to put them back on an even keel. I think that the current situation shows us that this intervention has been successful, because prices have stabilised. There are still variations, of course, but they are within reasonable limits, within the normal limits of the market. Secondly, there are support measures that will be reaching producers soon. Those, then, are the measures that have already been taken.
I am keen to restate here what I recently told Parliament's Committee on Agriculture and Rural Development: as Commissioner, I hope to learn lessons from the specific situation that we experienced last year. I do not wish to wait for the common agricultural policy post-2013 reform, when we will certainly come here with more solid answers for the entire agricultural sector. I will not wait for the conclusion of the common agricultural policy 2013 reform to make specific proposals for the dairy sector, on the basis of the conclusions of the high-level group that was created last year in the wake of this crisis and whose work is now under way. This group will present its findings in June.
Immediately afterwards, in July, I will propose a debate to the Council of Ministers of Agriculture and to Parliament's Committee on Agriculture and Rural Development, on the basis of these findings. So between now and autumn or the end of the year, I will come here with proposals that will allow us to foresee and, as far as possible, prevent this sort of crisis - especially in the dairy sector, because it has experienced the most difficult circumstances of all - and thus to propose solutions, not just for the short term, but also for the medium and long terms.
We will, of course, learn lessons from this for other agricultural sectors in which we will have to intervene. Perhaps I could now take the opportunity to give you some information to follow on from the debates that we will have today.
The Commission pays close attention to the development of the markets in other sectors. Using the intervention methods that we currently have at our disposal - mechanisms for intervening in the markets, used in particular as safety nets - we will do our best to prevent a repeat of situations similar to that which has hit the dairy sector.
Thank you very much. I will listen closely to the questions and problems that you are going to raise and I will take the floor again at the end to say a few things.
Mr President, Mr Cioloş, ladies and gentlemen, the fundamental reorientation of agricultural policy to focus more on the market economy is the right approach to take. The decision to increase the links between European agriculture and the world market is also correct. The initial success of this policy was very obvious until 2007 or early 2008. European agricultural policy offered better value for money. There were hardly any market interventions and farmers had stable, rising incomes. However, we are currently seeing the downside of this reorientation which includes large price fluctuations and falling farm incomes. Both farmers and agricultural policy makers must be able to accommodate major producer price fluctuations in all areas in future, not just in the dairy sector.
In order to manage serious falls in the market more effectively, agricultural policy needs tools which allow it to react rapidly, consistently and without a lot of red tape. Therefore, I am calling for measures such as interventions or export subsidies not to be abolished altogether but to be included in the budget with a figure of zero. These instruments should only be used in exceptional circumstances and not for constant market interventions. However, when we need the instruments, they must be ready for use. We also need to identify measures for the farming profession which will create equality on the market. These include, in particular, strengthening the legal position of producer groups.
I hope that the Commission will keep its promise to consider better basic legal conditions and then take measures quickly when they are needed in order to prevent farmers and consumers from suffering serious harm.
Mr President, Commissioner, I support your first steps as Commissioner for Agriculture and Rural Development because, since your hearing and on several other occasions, we have been pleased to hear you expressing your wishes, as you have understood that the extreme volatility of prices is a serious threat to agriculture and its future. The same is true for farmers, who can no longer plan for the long term because, clearly, investments - particularly for the youngest amongst them - are calculated over periods of 20 or 30 years.
Barely six months ago today I, along with Mr Le Foll and a few other colleagues, signed an amendment on this issue and on serious volatility, which aimed to reduce the 1% increase that had been decided on, in particular, for milk production, since we are, in fact, in a period of overproduction. The amendment was rejected by almost 250 votes to 350.
You said that in the future, we would consider a regulation. The high-level group is meeting and its members are, as I understand it, high-calibre individuals: it is not just producers who are represented, but distributors too.
I would not like the actors who find themselves in between the two, between producers and distributors - namely, processors - to be forgotten. I hope that we do not forget them, because it is also and, above all, through them that the profits are made; more so than through the distributors, in my opinion. I would like reassurance, then, that they will not be forgotten in the discussion.
Beyond the dairy sector, all agricultural sectors are being affected by volatility, and I would also be so bold as to say that prices are high. Let us be careful; this is not necessarily good for agriculture, as processors - users - are turning to alternative products. When prices return to a more normal or lower level, these users will not necessarily return to the original product.
Commissioner, this being so, I would like to know - even if it is a little premature - if you really do intend in the future to implement, in all other areas of production, the regulatory mechanisms that are keenly awaited by producers.
Mr President, Mr Cioloş, things are relatively peaceful at the moment in the countryside, not because farmers are contented, but because many farmers are currently very frustrated. We cannot fob all of them off by saying that we will identify the important solution to the agricultural crisis in 2013. We need to give them answers now. We are in agreement on this. The protests could very quickly move back to Brussels, so we have to provide some answers.
In the dairy sector, a fundamental change in policy is needed. I attended the conference of the high level group and found the responses given to the dairy crisis interesting, but by no means adequate. If a change in policy has to be made, then the recent decision to remove the regulations must be called into question. At the conclusion of this process, we could say that ending quotas resulted in a very hard landing, not a soft one. We now urgently need to consider how we can put a new policy in place, how we can set new benchmarks and how we can bring the state, in other words, the European Union, back into the game, to give us clearer rules for the market. Markets do not function without assistance. That is the answer to the financial crisis and also to the crisis in agriculture. We must provide rules.
We are currently faced by a crazy process of concentration in agriculture. I feel very concerned when I read in the paper that units which will accommodate as many as 8 000 cows are being built in the south of England. On the other hand, many small farms in disadvantaged regions are having to close. These are changes which will not produce a European but an American agricultural model with larger and larger enterprises, which will finally lead to the loss of many small dairy farms in Europe. We have to remember that this also means losing jobs.
Mr Jahr, we agree on one point, even if we do not agree that it is right to focus our agricultural policy on the world market. We need a clear legal position for farmers. They are the weakest link in the business chain. They are the first to be hit by dumping prices, which are becoming increasingly common in many areas. We agree that we urgently need a clear policy statement about how we can regulate markets better in future.
We need to look outside Europe's boundaries to see how other regions are resolving this problem. No one will tell us how and when to regulate our markets. In recent years, we have taken things too far with the removal of many of the market regulations. Let us take a look at other countries - the high level group should do the same - to see what rules are being applied elsewhere. It is clear that Canada has what many farmers and many consumers believe is a tried-and-tested model. We should not exclude this from the discussion right at the outset. Instead, we should also provide some answers.
As part of the change in the direction of our policy, we must make sure that we put policies in place for regional markets. The focus should always be on the regions and not on the 5% of products that are sold on the world market. We must not regard export subsidies and interventions as the normal rules for influencing the market in future. We must finally put an end to this process.
on behalf of the ECR Group. - Mr President, first of all, I welcome the opportunity to have this debate. I think it is very timely, and the recent crisis in the dairy sector, which crippled so many of our farmers across the European Union, certainly demonstrated the serious volatility which can affect our agriculture markets. Significant price fluctuations are occurring from year to year, and indeed from month to month, and are often due to factors beyond our control, such as the global financial crisis and, indeed, the price of oil.
The effects of the dramatic drop in the price of milk in 2009 were compounded by the EU's inability to react swiftly enough to the situation. While we were eventually able to implement a mixture of market management and income support measures, such as intervention in the milk fund and export refunds, which eased the pain to a degree, many dairy farmers ended up going out of business and many are suffering serious financial loss.
In my opinion, we need to adopt a two-fold approach in order to attempt to mitigate the effects of depressed prices on our farmers. Firstly, we need to agree upon a set minimum safety net for all sectors which are vulnerable to price fluctuations. Secondly, we need to ensure that, whatever tools we introduce, we are able to respond rapidly and effectively to whatever crisis presents itself.
There is a lot of discussion at the moment in Parliament and beyond about farmers receiving a fair and stable income for what they produce. The ins and outs of food supply and the food supply chain in general is a topic which is relevant to both farmers and consumers alike. The imminent reform of the CAP gives us a real opportunity to address these issues. Of course, it is important not to undermine the competitiveness of Europe's agri-food industry. However, a reformed CAP must be able to respond to various crises in agriculture in order to stabilise the markets and ensure a fair income for our farmers.
(EL) Mr President, I am starting from the assumption that there is a great deal of instability in the agricultural markets. There has been a significant drop in the prices of basic agricultural products. At the same time, there has been an increase in consumer prices and a substantial reduction in agricultural incomes.
In my opinion, the CAP, following the reforms and the uncoupling of aid, is sufficiently market-oriented. My main proposal - and I wish to make this clear - is that the agricultural sector cannot be left solely to the rules of the market. It produces public goods and it needs public European financial support. I cannot follow the contradiction in the arguments of members who propose a market orientation here, in countries which maintain, cultivate and step up consumer ethnocentricity, consumer patriotism. However, the current market management measures do not provide the necessary safety net, as the previous speaker, Mr Nicholson, said. We need supplementary measures, more flexible and effective measures, measures that guarantee market stability in times of crisis. Also, in my opinion, we need to 'arm' the CAP with a financial mechanism to deal with crisis situations, a sort of crisis management fund. Guaranteeing producers' incomes depends, above all, on safeguarding transparency in the food supply chain.
To close, we cannot confine ourselves to designing future market tools for after 2013. We know that the situation - over and above the milk sector - is also critical in other extremely important sectors, which differ from one geographical area to another within Europe.
(HU) The debate so far has shown that this is a very complex problem. To a certain extent, Mr Tarabella and Mr Nicholson, and others as well, have mentioned that on the one hand, the problem has to do with the food chain as a whole, which the José Bové report also addresses, namely, that the European Union has been unable so far to resolve how to bring about a fair balance between producers, processors and retailers. As far as Mr Cioloş is concerned, I agree entirely that it would be good to find a medium- and long-term solution. There are four theoretical options.
One, which Mr Jahr has also mentioned, is to examine the neoliberal standpoint which has so far rejected and tried to dismantle interventionist systems. So I agree entirely that we need to think through whether these interventionist systems can be discarded, or whether they can, in fact, be used to regulate the market.
The second option, proposed by the French Government on the American model, is counter-cyclical regulation. The question is whether this is workable in Europe, but we need to examine this, too, since the whole market is so volatile that every option must be considered.
The third is the stock market option. Not long ago, there was a conference on the Borsa Merci Telematica Italiana, an online stock market system, and so we have to examine to what extent the stock exchange systems can be used. I would add right away, for Mr Cioloş' sake, that for Eastern Europe and the Baltic countries, the stock market system is unfortunately not very workable.
The French Presidency also raised the possibility of creating a European Union price monitoring system. We need to think this through as well, and we need to think through - something that, if I am not mistaken, is close to Mr Cioloş' way of thinking - the possibility of setting up some sort of fund, on the model of the fruit and vegetable reform, which could be used in risk management. Unfortunately, in the case of grain, this would require extremely large sums. In other words, I agree fully with the Commissioner that we have to think through every option, because at present, the EU is incapable of properly regulating the markets.
(FR) Mr President, Commissioner, as you well know, agriculture is an economic sector that comprises specific features that mean that public intervention may occasionally be necessary, if not desirable, in the interests of producers, consumers and the public. There are at least three reasons why public intervention in this economic sector is as justifiable in the European Union as it is in other countries of the world.
The characteristics of supply of agricultural goods and the demand for foodstuffs make agricultural markets unstable. Agriculture also produces non-market goods and helps ensure a certain degree of social stability in our countries and our countryside through the jobs that it creates. Above all, agriculture is the basis of an abundant, varied and healthy food supply. Can we be satisfied, then, with the current economic situation of our rural areas and our farmers?
A few days ago, Commissioner, a senior official gave me the following figures for his département - as it happens, this is a French département that you know well, a livestock farming department. The administrative centre holds 2 500 agricultural accounts. Of those, 800 have a debt ratio in excess of 80%, and 20% have a debt ratio of 100% or more.
Faced with such figures - which, I admit, surprised even me - the issue to be dealt with today is not just one of revenue but of the decapitalisation of European agriculture. Less aid, less public intervention and more restrictions on production: that is a truly explosive combination.
It is true that the general economic crisis is aggravating the situation. However, we must also question certain decisions taken by the Commission, certain decisions taken by your colleagues, Commissioner. Agriculture remains a bargaining chip in trade agreements. Despite the situation in Europe, meat, certain cereals, fruits and vegetables are all affected. The recent agreement between the European Union and the Andean countries, in particular, Peru and Colombia, will sacrifice the producers of the outermost regions. We cannot continue with such a policy.
(IT) Mr President, Commissioner, ladies and gentlemen, I come from southern Italy. In my region, in our regions, production revolves around Mediterranean crops, oil, arable crops and vegetables. Little has been said about this, as the focus of Europe and of the Commission has always been predominantly on dairy farming and stock rearing; yet we also need to draw attention to Mediterranean crops.
I assure you that we are witnessing a phenomenon of rural abandonment in our areas, in our regions, due to the effects of climate change and desertification. For us, desertification manifests itself in the weeds that grow where vegetable crops, vegetables and fruits, were once cultivated, where olive groves are no longer nurtured and the soil is no longer ploughed.
I can tell you that in 1995, before the euro came along, olive producers were paid ITL 170 000, which is equivalent to about EUR 90. This year, olive producers have been paid EUR 30 per hundred kilograms. Thirteen or fourteen years have gone by and the price is now a third of what it used to be. Our producers sell oil wholesale for EUR 2 per litre; such takings do not even allow them to cover their costs, and we are putting farms in debt because they are selling at less than cost price.
We are also seeing a strange phenomenon: oil is bought wholesale for EUR 2 and we find that it is retailing in supermarkets for EUR 2 or less. There is clearly a need to introduce more controls. I would be happy to meet you to outline the problem of updating Regulation (EC) No 2568/1991; there are new control systems and we must fight against sophistication and adulteration, for the benefit of consumers and producers too.
We cannot contemplate nationalising aid in the next CAP, nor can we contemplate reducing direct aid, since the absence of direct aid or the reduction of its funds would lead to a farming crisis in southern Italy and the Mediterranean.
Commissioner, I will conclude by telling you that those who own land today own it not because they won it in a lottery, but because it was handed down to them by their father or grandfather, who cultivated that land, who poured their sweat and blood into it, and left it to their son.
Today, those who leave their farm to their children risk leaving them with a handful of debts. Europe must provide an energetic and strong response to help and aid the revival of our agricultural sector.
(FI) Mr President, stabilising the market must be one of the shared central objectives of economic policy. On this matter, we in this Chamber seem to be of the same opinion. In the common agricultural policy, we need the safety net of market measures, both for the protection of farmers and also for the protection of all those who are involved in the food chain.
The period after 2013 seems particularly alarming, for example, because of the withdrawal of export subsidies and milk quotas, as well as the increase in imports from other countries. It therefore seems good that the Commissioner is saying at this stage that he plans to take measures before 2013.
Now we need to examine how we will be able to put the new administrative tools for the market into use: for example, the many different measures for developing an income insurance system, making producers and businesses stronger and improving the transparency of the market.
(DE) Mr President, Mr Cioloş, I have in front of me an analysis of the economic situation in the German agricultural sector. The analysis involved the evaluation of 19 100 sets of accounts from full-time and part-time farms. The results have been projected on the basis of the distribution of farms from the Farm Structure Survey of 2007.
In the financial year 2008-2009, the overall situation deteriorated significantly. The figures for the 18 200 full-time dairy and arable farms fell from EUR 45 400 to EUR 34 400. That represents a reduction of 24%. Particularly large losses occurred in 2008-2009. Operating results fell to EUR 29 300 (minus 45%) and to EUR 43 000 (minus 18%).
In contrast, mixed livestock farms ...
(The President cut off the speaker)
Mr President, I think that the debate that we have just heard demonstrates the extent to which we should learn lessons from this dairy crisis. Moreover, as Mr Le Foll said at the start of his speech, we should consider implementing mechanisms for regulating the markets as part of the common agricultural policy post-2013.
I firmly believe that the CAP must be able, at the same time as respecting the diversity of European agriculture, to propose measures relating to our common objectives at European level that will allow us to fulfil the role granted to it under the Treaty of Lisbon. In other words, it must guarantee the stability of farmers' revenues and ensure that the markets are well supplied. The future instruments of the CAP should therefore make it possible for us to achieve, among other things, these objectives. There are other objectives of course, but those are the fundamental ones that we must take into account.
Measures to regulate the markets that will enable us to avoid situations of price or market volatility or to intervene in such situations will be the focus of our concerns and of the proposals that the Commission will make as part of the CAP post-2013. I can assure you that we are currently working on this. I am firmly convinced and conscious of the fact that market management mechanisms must be able to play a role alongside direct aid, which we must keep, albeit by adapting the criteria for awarding them. The market must be able to function, of course. We must leave the market to function when it is able, but I also agree with Mr Dantin when he says that the specific nature of the agricultural sector justifies public intervention. This must, of course, be targeted and must aim to solve problems with the functioning of the market and to ensure that it functions properly. It is in this spirit that we will be making proposals for the CAP post-2013.
I fully understand that sectors other than dairy are also experiencing difficulties at this time. Thus, the fruit and vegetables sector is also often subjected to major market variations: variations in price and amounts marketed or sold. This sector underwent reform a few years ago. We will also learn lessons from how that reform, which gave greater negotiating powers to producers within producer organisations, was applied. I think that, at this level too, we could learn some lessons that could be applied to other sectors.
Indeed, I am of the view that, apart from public intervention, producers must also be given the opportunity to negotiate contracts better and thus to negotiate prices better, whilst ensuring some stability in what products are placed on the market by means of private contracts. I therefore think that, in addition to public intervention, we can find other ways of allowing the market to function well, whilst giving the public authorities the power to intervene when the market is unable to play its role, since agriculture must not only supply the markets, but also continue to produce public goods. We are in agreement on that. Therefore, in order for agriculture to be able to fulfil all of its functions, we will have to help it.
As for issues relating to the food chain, in particular, the powers to negotiate a better distribution of added value, Parliament has carried out some work, the Commission has issued a communication and debates have taken place within the Council. On the basis of all these elements, I think that we will make some proposals in order to find mechanisms that will allow producers to negotiate their margins better.
I think that I have more or less covered all the speeches and all the problems that were raised. I would like to thank you once again for the opportunity that you have given me to explain myself. The debate is only just beginning. I also launched a public debate before making proposals on the CAP post-2013 reform. I think that following that debate and the work under way within Parliament, we shall be able, between now and the autumn, when I shall return with a Commission communication on the future of the CAP, to make proposals that will give farmers greater confidence in their activities. We need these farmers, not only for what they supply on the market, but also for what they do on their land.
The debate is closed.
Written statements (Rule 149)
There has been a fall in prices in various agricultural markets in recent months as a result of the economic and financial crisis that has affected the EU, which, in turn, has affected demand for those products. Lower prices benefit consumers and, in the medium term, will lead to increased demand, but in the meantime, many producers are being badly hit. It is therefore crucial to draw up a European agricultural policy that will respond to the key issue: the need to ensure sustainable food security at reasonable market prices. What is required is an agricultural model that is competitive and economically viable and which responds to the citizens' food, environmental and social needs. Even if the common agricultural policy is market oriented, it has to contain a series of instruments to address the need to compensate for the production of public assets that the market does not remunerate and to control the extreme volatility of the market. It must also have appropriate regulation, a strong safety net and sensible risk management. It also needs to improve the food supply chain, by means of greater transparency and better contractual practices that are not damaging for producers. To conclude, it is essential to ensure equality of treatment for imported agricultural materials and produce.
in writing. - Firstly, let me say that I welcome the moves of my colleagues, especially Senor de Castro, who has taken the initiative to start the debate on this issue. It is a fact that today, our farmers are faced with overwhelming obstacles when it comes to achieving a fair price for their produce. The effect on prices during the recent dairy crisis is just one example. Stock intervention had its role to play in stabilising the market, as did the Emergency Dairy Fund. But we are not out of the woods yet, so to speak. Supermarkets present their hurdles when it comes to a fair deal for farmers. We all know how the average supermarket likes to present itself to the consumer as a 'slasher' of prices. We need to be careful however, that the supermarket does not also continue slashing the prices going to our farmers. If the current system was allowed to continue indefinitely, there would be no incentive to farm and where would our rural society be then. This has to change. I hope the Commission is as concerned about this as Members of Parliament are.
In 2009, European farmers experienced significant difficulties. Incomes fell by almost a quarter, and the crisis affected the majority of agricultural markets, including milk, cereals, pork, beef, olives, etc. The most difficult situation was definitely that facing the dairy market. As a result of a worldwide price collapse, European milk producers suffered huge losses. Farmers publicised their difficult situation at a variety of meetings, and there were also mass protests of farmers in many countries. Currently, price fluctuations are no longer so large, but this does not mean the problems have disappeared. We are still faced with low demand and price fluctuations in many sectors of agriculture. The present mechanisms of intervention in the dairy sector and the establishment of the Dairy Fund are proving insufficient. We can already imagine what will happen when these instruments expire. We can certainly expect further falls in income and market turbulence. I agree with the statement of Mr Cioloş that the difficult situation in the dairy market should be solved immediately, and that we should not wait for 2013, when a major reform of the CAP is planned. In June, we expect a decision of the High Level Group, which will present its reflections and thoughts on improvement of the situation in the dairy sector. I hope that body will fulfil our expectations and present a balanced programme of stabilising measures. I am pleased that Mr Cioloş shares our fears and has taken account of our suggestions.